People v Edwards (2014 NY Slip Op 06328)
People v Edwards
2014 NY Slip Op 06328
Decided on September 24, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 24, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2011-03802
 (Ind. No. 2811/08)

[*1]The People of the State of New York, respondent, 
vLee Anderson Edwards, appellant.
Lynn W. L. Fahey, New York, N.Y. (Winston McIntosh and De Nice Powell of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Nicoletta J. Caferri, and Nancy Fitzpatrick Talcott of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered April 1, 2011, convicting him of murder in the second degree and criminal possession of a weapon in the second degree (three counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant intended to cause the death of the victim. Here, intent can be inferred from the defendant's conduct and the surrounding circumstances (see People v Bracey, 41 NY2d 296, 301; People v Bryant, 39 AD3d 768, 769).
Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see People v Danielson, 9 NY3d 342, 348), we nevertheless accord great deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's contention that the People's summation remarks constituted reversible error is largely unpreserved for appellate review (see People v Tonge, 93 NY2d 838; People v Gray, 86 NY2d 10, 19-20; People v Heide, 84 NY2d 943, 944; People v Williams, 46 NY2d 1070, 1071). In any event, the summation comments alleged to be inflammatory and prejudicial were either fair comment on the evidence (see People v Ashwal, 39 NY2d 105, 109-111), responsive to arguments and theories presented in the defense summation (see People v Galloway, 54 NY2d 396; People v Crawford, 54 AD3d 961), stricken, thereby dissipating any prejudice resulting from the improper comment (see People v Berg, 59 NY2d 294; People v Arce, 42 NY2d 179, 187; People v Gouveia, 88 AD3d 814, 815-816), or constituted harmless error (see People v Crimmins, 36 NY2d 230, 241-242; People v Persaud, 98 AD3d 527, 529).
The defendant's contention that the Supreme Court erred in denying his motion for a mistrial after the prosecutor called a witness who, when asked if she recognized anyone in the courtroom, responded that she could not remember, is without merit (see People v Berg, 59 NY2d at 298; People v Berry, 110 AD3d 1002, 1002; People v Alston, 71 AD3d 684, 685; People v Torres, 141 AD2d 682).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contentions are without merit (see People v Crimmins, 36 NY2d at 242).
SKELOS, J.P., DICKERSON, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court